Title: From Thomas Jefferson to Marbois, 4 March 1781
From: Jefferson, Thomas
To: Barbé-Marbois (Barbé de Marbois), François



Sir
Richmond Mar. 4. 1781.

I have been honoured with your letter of Feb. 5. Mr. Jones did put into my hands a paper containing sundry enquiries into the present state of Virginia, which he informed me was from yourself, some of which I meant to do myself the honour of answering. Hitherto it has been in my power to collect a few materials only, which my present occupations disable me from compleating. I mean however, shortly, to be in a condition which will leave me quite at leisure to take them up, when it shall certainly be one of my first undertakings to give you as full information as I shall be able to do on such of the subjects as are within the sphere of my acquaintance. On some of them however I trust Mr. Jones will engage abler hands, those in particular which relate to the commerce of the state, a subject with which I am totally unacquainted, and which is probably the most important in your plan.
I have the honour to be with sentiments of the highest esteem & respect Sir your most obedient & most humble sert.,

Th: Jefferson

